CANADY, Judge.
Matthew Fowler appeals his conviction after jury trial of carrying a concealed weapon by a violent career criminal. Relying on Williams v. State, 776 So.2d 358 (Fla. 1st DCA 2001), Fowler argues that his conviction is erroneous because he did not qualify as a violent career criminal. The State concedes that Fowler’s conviction should be reversed.
Based on the State’s confession of error, we reverse Fowler’s conviction and sentence and remand for the trial court to enter a judgment and impose a sentence for the lesser-included offense of carrying a concealed weapon by a convicted felon under section 790.23, Florida Statutes (2003). See Williams, 776 So.2d at 359.
Reversed and remanded.
ALTENBERND and NORTHCUTT, JJ., Concur.